Citation Nr: 0029241	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas, 
which granted service connection for PTSD, and assigned it a 
50 percent evaluation, effective May 15, 1997.

The Board observes that the RO denied claims for service 
connection for a postoperative submental mass and a hiatal 
hernia in a May 1997 rating decision.  In August 1997, the 
veteran filed a notice of disagreement with the RO's denial 
of these claims, and the RO issued a statement of the case in 
April 1998.  No additional correspondence with regard to 
these issues were received from either the veteran or his 
representative until January 1999, when, in a VA Form 9, 
Substantive Appeal, the veteran took issue with the April 
1998 statement of the case and indicated that service 
connection was warranted for a postoperative submental mass 
and a hiatal hernia.

The VA Form 9 was received more than one year after the May 
1997 rating decision, and more than 60 days after the April 
1998 statement of the case.  As such, pursuant to 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.302, it appears that the veteran 
may not have filed a timely Substantive Appeal as to these 
issues.  Thus, the VA Form 9 may be a request to reopen the 
veteran's claims for service connection for a postoperative 
submental mass and a hiatal hernia.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  As of May 15, 1997, the veteran's PTSD has been 
productive of severe occupational and social impairment due 
to such symptoms as suicidal ideation, depression, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

2.  The veteran's PTSD has not been manifested by such 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
met since May 15, 1997.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130 Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  Id.

The schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  The 
Board notes that, as the veteran's initial claim for service 
connection for PTSD was received in May 1997, it will be 
evaluated under the revised rating criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

Under the current Diagnostic Code 9411, a 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

Factual Background.  VA outpatient treatment records show 
that the veteran was psychiatrically examined in May 1997.  
At that time, he experienced nightmares and was in a state of 
chronic emotional turmoil.  It was noted that he confined 
himself to his home and that, outside occasional interaction 
with a neighbor friend, he had no leisure or social 
activities.  He was diagnosed as having PTSD.

In a May 1997 letter, a VA staff physician indicated that the 
veteran was unable to work with a diagnosis of PTSD.

In a statement in support of claim received in July 1997, the 
veteran reported that he experienced flashbacks, nightmares, 
depression and sleeping difficulties.

On VA psychiatric examination in January 1998, the veteran 
reported that he been unemployed since 1993, and that he had 
been laid off because of his physical aggression and sleeping 
difficulties.  He indicated that his wife had tried to 
divorce him four times.  On mental status examination, the 
veteran was mildly disheveled, but his speech was normal.  
His mood was mildly depressed and his affect had a decreased 
range and intensity.  He was well oriented and he was able to 
recall two of three words in five minutes.  His thought 
processes were normal and his judgment and insight were fair.  
He denied having any suicidal or homicidal ideation.  The 
pertinent diagnosis was PTSD.  He was assigned a Global 
Assessment of Functioning (GAF) score of 50.

On VA psychiatric examination in May 1999, the veteran 
reported that he had been unemployed since 1993, and that he 
had had problems at work because of his temper and inability 
to relate well to others.  He also reported that he would 
still be working had it not been for his back problems.  He 
stated that felt estranged from others and that he had few 
outside relationships.  He also stated that he enjoyed a good 
and loving relationship with his wife and children.  On 
mental status examination, the veteran's thoughts were 
logical and coherent and there was no evidence that he 
experienced any hallucinations or delusions.  He had had 
episodic suicidal ideation and homicidal ideation in the 
past.  He was well groomed, well oriented and his memory was 
intact.  He did not exhibit any obsessive or ritualistic 
behavior.  His speech was normal and he reported that he had 
not experienced any panic attacks.  His mood was moderately 
dysphoric and his affect was appropriate.  It was noted that 
he had had problems controlling his temper and that this had 
resulted in frequent fights and altercations with the police.  
It was also noted that his sleep had improved with 
medications but that it remained fragmented and variable.  He 
was diagnosed as having PTSD.  He was also assigned a GAF 
score of 40, which was described as reflecting serious 
symptoms and a serious impairment in occupational functioning 
by the examiner.

In a statement dated in June 1999, the veteran reported that 
he suffered from severe PTSD symptoms despite the 
medications.  He stated that he still suffered from homicidal 
and suicidal ideations, hallucinations, anger, anti-social 
tendencies, flashbacks, nightmares, and intrusive thoughts.  
He indicated that his PTSD symptoms had caused severe 
problems in his relationships with his wife and children.

Analysis.  As a preliminary matter, the Board finds that the 
veteran's claim for an increased evaluation is well grounded 
under 38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his PTSD (within the competence of a lay party to 
report) is sufficient to well ground his claim.  The Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the obligation of VA to 
assist the veteran has been satisfied.

The Board finds that the relevant evidence of record supports 
the assignment of a 70 percent evaluation for the veteran's 
PTSD.  The Board finds that the veteran's PTSD has caused 
difficulties in family relations in that his wife has 
contemplated divorce on more than one occasion.  His symptoms 
include suicidal and homicidal ideation, depression, impaired 
impulse control (to include unprovoked irritability with 
periods of violence), difficulty in adapting to stressful 
circumstances (including work or a work like setting), and an 
inability to establish and maintain effective relationships.  
The VA examiners have assigned GAF scores of 50 in January 
1998 and 45 in May 1999, reflecting their assessment that the 
PTSD symptoms are productive of serious to major impairment 
in functioning.  Therefore, the Board finds that severity of 
the veteran's PTSD warrants a 70 percent evaluation for the 
entire period from May 15, 1997.

The Board finds that a schedular evaluation in excess of 70 
percent is not warranted for the veteran's PTSD.  The Board 
is cognizant that the VA medical records show that the 
veteran's PTSD has been productive of a serious occupational 
and social impairment.  However, these records do not include 
any report or clinical finding that his PTSD has been 
productive of a total occupational and social impairment.  
Moreover, while the VA psychiatric reports show that he has 
been mildly disheveled and that he has had poor temper 
control problems, these reports, as well as the remainder of 
the pertinent medical evidence, are negative for any findings 
that his PTSD has been productive of a gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Consequently, 
an evaluation in excess of 70 percent is not warranted for 
the veteran's PTSD.


ORDER

An increased rating for PTSD is granted to 70 percent, 
subject to the law and regulations governing the payment of 
monetary awards.


REMAND

Even though the Board has held that the veteran's PTSD does 
not meet the requirements for a 100 percent disability rating 
on a schedular basis, VA regulations provide that if a 
veteran has a certain level of schedular rating for a 
service-connected disability or disabilities and "if the 
veteran presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), which is a 100% rating.  See 
Norris (Robert) v. West, 12 Vet. App. 413, 417-18 (1999); see 
also Holland (Lee) v. Brown, 6 Vet. App. 443, 446-47 (1994).

VA is authorized to grant a TDIU rating pursuant to 38 C.F.R. 
§ 4.16(a), where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities:  
Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a); see Holland 
(Lee), 6 Vet. App. at 446. 

In view of the Board's decision in this case, the veteran now 
meets the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a) for a total rating.  The record reflects that the 
veteran has been unemployed since 1993 and the veteran has 
asserted that he is unable to work due to his PTSD symptoms 
and medication taken for such symptoms.  Thus, the veteran's 
entitlement to a TDIU rating for PTSD has been properly 
raised in connection with his claim for an increased rating 
for PTSD.  The question of entitlement to a TDIU rating is 
thus a component of his current claim.

In this case, an April 1997 VA outpatient treatment record 
shows that the veteran reported that he was terminated from 
his job in 1993, in part, because of his use of alcohol and 
cocaine.  The January 1998 VA examination report shows that 
he reported that he was terminated because of his physical 
aggression and sleeping difficulties.  The May 1999 
examination report shows that he reported that he had had 
problems at work because of his temper and inability to 
relate well to others.  However, this report also shows that 
he reported that he would still be working had it not been 
for his back problems.  As such, it is unclear why the 
veteran has been unemployed since 1993.  Therefore, VA needs 
to conduct an examination which assesses the effect his PTSD 
has on his ability to work.  The Court has held that in the 
case of a TDIU claim, the duty to assist requires that VA 
obtain an examination which includes an opinion as to what 
effect the veteran's service-connected disability has on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

Accordingly, this case is REMANDED to the RO for 
consideration and full development of the issue of whether 
the veteran is entitled to a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.16, pursuant to which the 
following development should be accomplished:

1.  The RO should provide the veteran 
with VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability) and request 
that he complete and return this form.  
If the veteran is not employed, or has 
only marginal employment, the RO should 
accomplish whatever additional 
development and adjudication of this 
matter is deemed appropriate and 
necessary, to include the following.

2.  The veteran should be accorded a VA 
social and industrial survey in order to 
determine the impact his PTSD has on his 
social and industrial adaptability.  The 
claims folder must be made available to 
the social worker in conjunction with the 
survey.  The social worker should elicit 
a detailed history from the veteran about 
his educational and employment background 
and any other information needed to 
develop a complete picture of his 
employment prospects and the conditions 
which limit his employment opportunities.  
The social worker should also elicit data 
from the veteran in order to clarify the 
nature and sequence of events which have 
a bearing on his employability, include 
any non service-connected conditions.  
The social worker should provide an 
opinion as whether the veteran is 
employable and, if so, what jobs are 
realistically within his capabilities.

3.  The veteran should be accorded a VA 
examination by an appropriate specialist 
in order to determine the impact his PTSD 
has on his ability to maintain gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated testing should be conducted.  
The examiner should provide an opinion as 
to the degree to which the veteran's PTSD 
interferes with his ability to obtain and 
maintain gainful employment.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the veteran's claim for a TDIU rating.

Thereafter, this case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

